The opinion of the court was delivered by
Hoyt, J.
The only substantial difference between this case and No. 1507, just decided (ante, p. 202), is that the clause set out and construed in that case was not in the policy upon which this action was brought. There was, however, in the application upon which it was issued a provision that, “ This application is made to the Mutual Life Insurance Company of New York, subject to the charter of the company and the laws of the state of New York and, in our opinion, this was sufficient to locate the contract in that state, and require that rights thereunder should be determined by its laws.
Hence, for the reasons stated in the opinion in the foregoing case, the judgment rendered in this must be affirmed.
Dunbar. C. J., and Scott, Stiles and Anders, JJ., concur.